DOOLING, J.
Appellant petitioned for a writ of mandate to compel respondents to pay him $9,300 alleged to be due for services performed under a contract. The contract is alleged to be evidenced by a letter which contains the following provision:
‘' The entire amount of the bid $9,300 to be raised by private means, without cost or obligation on part of the Board of Education, by a committee to be subsequently appointed.”
Apart from any other consideration it appears that respondents promised to pay nothing (except the nominal sum of $1.00 in a following sentence) and appellant agreed to look to a voluntary committee later to be formed for his *29compensation. Respondents’ demurrer was therefore properly sustained.
Judgment affirmed.
Nourse, P. J., and Goodell, J., concurred.
Appellant’s petition for a hearing by the Supreme Court was denied March 30, 1950.